Title: From Thomas Jefferson to the Board of Trade, 22 March 1780
From: Jefferson, Thomas
To: Board of Trade



Mar. 22. 1780.

The Executive will not interpose to favor such a commerce (referring to a proposal contained in a Letter from Mr. Thoroughgood Smith of Accomack Mar. 16. 1780 with respect to exchanging Corn for Salt with a Bermudian Vessel) with Individuals as is herein proposed; but as great Quantities of Salt are wanting for public use and an immense Quantity lately required by Congress the Board of Trade will please to consider whether it may be beneficial to purchase the within Salt, giving not more than two Bushels of Corn in exchange for one of Salt.

Tho: Jefferson

